Citation Nr: 9920457	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-51 291	)	DATE
	)
	)
                         
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for facial scars.

3.  Entitlement to service connection for a nasal deformity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  This appeal arises from an October 1996 rating 
decision of the Hartford, Connecticut, Regional Office (RO) 
that denied service connection for facial scars and a nasal 
deformity.  The appeal also arises from the RO's rating 
decision of December 1996 that denied service connection for 
bilateral hearing loss.  These determinations were appealed 
by the veteran.

A hearing was held before a traveling member of the Board of 
Veterans' Appeals (Board) at the RO in May 1999.  The 
Chairman of the Board designated Mr. Steven L. Cohn, a member 
of the Board, to conduct this hearing pursuant to 38 U.S.C.A. 
§ 7102(a) (West Supp. 1999).  Mr. Cohn will make the final 
determination in this appeal.

Prior to the above Board hearing, the veteran attended a 
hearing before a U. S. Department of Veterans Affairs (VA) 
Hearing Officer in October 1997.  At this hearing, his 
representative raised the issue of an increased evaluation 
for the veteran's service-connected number nine tooth.  It 
was also implied that the veteran wished to submit a claim 
for secondary service connection for a jaw disability based 
on his service-connected tooth disorder.  However, upon later 
questioning by the Hearing Officer, the veteran gave vague 
answers about whether he actually wanted these claims 
pursued.  When asked if he wanted to withdraw these claims, 
he responded "It's up to you, do whatever they want to do."  
The Hearing Officer assured him that because his tooth was 
service-connected he would continue to receive VA treatment 
for his complaints.  The veteran then indicated that getting 
treatment approved for his complaints was the most important 
thing, and seemingly acquiesced in allowing his claims to be 
dropped.

The Board finds that this exchange was rather ambiguous, especially 
in light of the veteran's hearing difficulty, and that it may not 
have been made clear to him that any disorder outside of the number 
nine tooth was not service-connected and may not be eligible for 
the same priority of VA treatment.  Therefore, it does not appear 
that he affirmatively withdrew his claims for an increased rating 
and secondary service connection.  In addition, the veteran 
presented testimony that he had experienced intermittent tinnitus 
since a claimed explosion during his military service.  This 
testimony raises an implied claim for service connection.  Finally, 
correspondence from the veteran was received by the Board in June 
1999 that raised the issue of service connection for defective 
vision.  None of these issues have been adjudicated by the RO.

It is the Board's determination that the issues in the proceeding 
paragraph are not properly before the Board at the present time and 
that they are not inextricably intertwined with the issues on 
appeal.  Therefore, these matters are referred to the RO for the 
appropriate action, to include all appropriate development under 
the provisions of 38 C.F.R. § 3.155 (1998).


FINDINGS OF FACT

1.  The veteran was exposed to some type of explosion while in 
military service in November 1944.

2.  The lay and medical evidence establishes an etiological link 
between the veteran's current bilateral hearing loss and facial 
scars and his exposure to an explosion in November 1944.

3.  There is no objective medical evidence that the veteran 
currently has a nasal deformity.

4.  The veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of service 
connection for a nasal deformity is plausible.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred as the 
result of his active service.  38 U.S.C.A. §§ 1110, 5107(a), 
(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (1998).

2.  The veteran's facial scars were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(a), (b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304(b) (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a nasal deformity.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

At the time of the veteran's entrance into active service in 
June 1943, he was given a comprehensive physical examination.  
On examination, the veteran's skin, mouth, and eyes were 
noted to have no abnormalities.  The only abnormality noted 
with the veteran's nose was allergic rhinitis that was 
determined to be non-disabling.  He could hear a whispered 
voice at 15 feet.  A service medical record dated on November 
15, 1944, reported that the veteran had been seen at a 
dispensary in Burma for a fever of undetermined origin.  A 
separate medical record of the same date noted that the 
veteran was admitted to the 48th Evacuation Hospital, in 
Myitkyina, Burma.  An examination report of the 48th 
Evacuation Hospital dated on November 15, 1944, noted that 
the veteran had a sudden illness that had begun the day 
before with a headache and chills.  The veteran complained of 
chills, fever, and dysentery.  It was noted that the veteran 
had not previously had malaria and had been taking atrabine 
for the past month.  On examination, the veteran's head and 
neck were negative.  The veteran's extremities had no 
evidence of mosquito bites.  The impression was malaria.  
Also on November 15, 1944, a dental officer wrote a letter to 
the "Dental Surgeon" and requested that the veteran's 
fractured L-1 be X-rayed and the results reported to him.  
The diagnosis during this hospitalization was acute, 
catarrhal, moderately severe enteritis of an undetermined 
cause.  An entry in the veteran's service medical records 
dated on November 19, 1944, indicated that the "Med. Off." 
of the veteran's unit had indicated that 30 other soldiers 
had also complained of similar symptoms of gastroenteritis 
and dysentery on November 14 and 15, but were less severe in 
nature.  On November 24, 1944, the veteran was transferred 
and admitted into the 20th General Hospital.  The following 
day the veteran's "L-1" tooth was extracted due to a severe 
fracture.  A medical history reported that on or about 
November 15, 1944, the veteran had been working in his 
company area when the nozzle of an air hose flew up and 
struck his face.  It was reported that this injury had been 
in the line of duty.  The veteran was released for duty on 
November 27, 1944.  In April 1945, the veteran was treated 
for acute, moderately severe gastroenteritis.  An assessment 
for bronchitis was noted in October 1945.  A separation 
examination was provided to the veteran in January 1946.  The 
veteran's medical history was noted to include a malaria 
attack in November 1944 with a subsequent three week 
hospitalization.  On examination, the veteran's L-1 tooth was 
missing.  His skin, mouth, eyes, and nose had no 
abnormalities.  The only abnormalities were residuals of his 
malaria attack, hemorrhoids, and a pre-service left humerus 
fracture.  On the veteran's Report of Separation issued in 
January 1946, it was noted that the veteran had participated 
in battles and campaigns in Burma, India, and China.  His 
decorations included the Asiatic Pacific Service Medal.  It 
was reported that the veteran had not been wounded in action.

In January 1946, the veteran filed claims for service 
connection for malaria, fracture of the upper jaw, and a 
fractured left incisor tooth.  By rating decision of February 
1946, the RO granted service connection for hemorrhoids and 
malaria.  However, service connection for an upper jaw 
fracture was denied on the basis that no disability was found 
on the last examination.  A letter was issued to the veteran 
that same month notifying him of these decisions.  The 
veteran was afforded a VA examination in March 1948.  His 
medical history only noted the development of hemorrhoids in 
May 1944.  The veteran's complaints included his hemorrhoids 
and intermittent pain in the front portion of his head.  All 
questions on the examination form regarding the veteran's 
ears, hearing, scars, or nose were left blank.  The diagnosis 
was hemorrhoids.  In a rating decision of April 1948, the 
veteran's service-connected hemorrhoids and malaria were 
reevaluated.  Service connection for a upper jaw fracture was 
again denied on the basis that such a disability had not been 
found on the latest examination.  The veteran was notified of 
these decisions by letter of April 1948.  In a letter of 
August 1949, the veteran was informed that service connection 
had been granted for residuals of an injury to his number 
nine tooth. 

The veteran filed claims for service connection for facial 
scars and a nasal deformity in June 1996.  He claimed that 
these disorders were the result of a "jackhammer explosion 
accident" in November 1944.  The veteran asserted that he 
had been kept over night in a military hospital due to this 
accident and then released.  Attached to this claim was a 
letter from a fellow servicemember dated in May 1996, who 
claimed to have been the mess sergeant with the veteran's 
unit in Burma.  He asserted that while overseeing the chow 
line, he overheard that the veteran had been injured in an 
explosion of a landmine or unexploded shell.  It was reported 
that the veteran had been transferred to a hospital for 
required surgery and it was some time before he returned to 
the unit.

In September 1996, the veteran submitted a letter he had 
written to the U. S. Army in January 1992.  The veteran 
claimed that the description of his injuries to his face as 
noted in the service medical records dated in November 1944 
were erroneous.  He asserted that he had been digging shale 
with a jackhammer in Burma when the ground exploded.  The 
veteran alleged that he was hit in the face by either 
shrapnel or shale and this resulted in multiple scars to his 
face and a dental injury.  He claimed that the noise from the 
compressor operating the jackhammer prevented the other 
soldiers around him from hearing the explosion and they 
thought that an air hose had come lose and hit the veteran in 
the face.  The veteran maintained that the description of his 
injury was reported by these fellow soldiers, as he was 
unconscious at the time.  

Attached to the above letter were two private outpatient 
records.  The first was dated in November 1987 and noted 
scars about the veteran's face.  The second was dated in 
April 1994 and noted the veteran's request that the examiner 
document the scars that the veteran had received from his 
World War II injuries.  The examiner documented a "thin 
white line" running from the middle of scalp transversely to 
the right anterior region that was six millimeters (mm) in 
diameter.  It was opined this appeared to be an old injury 
that had completely healed.  There was also a 1 1/2 centimeter 
(cm) atrophic scar in the glabella area, an eight mm 
hypertrophic scar below the lip on the left side, and a two 
cm slightly hypertrophic scar on the upper lip on the right 
side.  The other abnormalities on the skin of the veteran's 
head were not associated with his World War II injury.

The veteran was afforded a VA general medical examination in 
September 1996.  On examination, scars were noted on the 
veteran's eyebrow, chin, and upper lip.  His nose, sinus, and 
throat were normal.  The veteran's ear drums were intact, but 
he was found to be hard of hearing in both ears.  The 
diagnoses included progressively worsening bilateral deafness 
and scars on his face and back.  

By rating decision of October 1996, the RO determined that 
the veteran had failed to submit a well-grounded claim for 
service connection for facial scars or a nasal deformity.  In 
a letter received a day after this decision, the veteran 
filed a claim for service connection for bilateral hearing 
loss.  He claimed that this hearing loss had been sustained 
during an explosion while using a jackhammer in World War II.  
The veteran alleged that his physician had noted an 
etiological link between this explosion and his current 
hearing loss.  Attached this letter were duplicates of the 
veteran's service medical records and a military order on the 
subject of "Battle Participation Credit."  This order 
authorized the veteran to wear three separate Bronze Campaign 
Stars on his Asiatic-Pacific Theater Ribbon for his 
participation in the India-Burma Campaign, Central Burma 
Campaign, and the China Campaign.  Also attached was a letter 
from the veteran to the U. S. Army.  This letter expressed 
the veteran's disagreement with the U. S. Army's 
determination that the had not been wounded in action.  He 
requested that this decision be reversed.  Finally, the 
veteran also included a newspaper article dated in October 
1996.  This article reported that the veteran had recently 
published a book about his experiences in World War II.  

In mid-October 1996, the veteran was issued a statement of 
the case (SOC) regarding the denial of his claims for service 
connection for facial scars and a nasal deformity.  This SOC 
informed the veteran of the laws and regulations regarding 
the adjudication of service connection of a disability.  He 
was informed that his current claims were not well-grounded.  
The RO issued a separate letter in late October 1996 
requesting that the veteran submit any medical evidence that 
had diagnosed a current bilateral hearing loss and linked it 
to his military service.  He was informed that his failure to 
comply with this request could adversely affect his claim for 
service connection.  

The veteran submitted a substantive appeal (VA Form 9) in 
late October 1996.  He claimed that while using a jackhammer 
in a shale quarry in Burma during World War II, he hit a land 
mine planted by the Japanese enemy.  The veteran alleged that 
this explosion caused scars on his face, bilateral hearing 
loss, and a nasal deformity.  He noted that other soldiers 
were around him using jackhammers and the loud noise 
prevented them from hearing the explosion.  His scars were 
noted to include a cut on his "head", a cut between his 
eyes, a cut under his right nostril, a cut on his lower lip, 
and a cut on his chin.  Attached to this substantive appeal 
were previously considered service and post-service medical 
evidence and the veteran's recounting of his World War II 
injuries in letters to the U. S. Army.  Also included were 
excerpts from the veteran's book on his World War II 
experiences.  This book appears to be a compilation of his 
unit's diary.  A notation for mid-November 1944 reported that 
the veteran had been injured in a mine explosion while 
digging for shale with a jackhammer.  It was reported in a 
manner which indicated that the author had been told this by 
the fellow soldiers who had taken the veteran unconscious to 
the medical station.  A entry a few days later reported that 
the veteran was hospitalized with a massive injury to his 
face, malaria, and dysentery.  An entry in late November 1944 
reported that the veteran had returned to his unit.  This 
entry noted a long narrative from the veteran's perspective 
recollecting the experiences of his injury and recovery in 
the hospital.  He claimed that while digging shale, an 
explosion had occurred that knocked the jackhammer out of his 
hands and resulted in his head injury.

In November 1996, the veteran submitted copies of his private 
outpatient records and additional copies of excerpts from his 
book.  His private medical records included audiometry tests 
results taken in May 1995 and November 1996.  These results 
appear to confirm bilateral hearing loss.  A medical record 
of November 1996 noted the veteran's complaints of bilateral 
hearing difficulty.  The veteran noted a history of extremely 
loud noise exposure during his World War II military service 
to include use of jackhammers in road construction and a loud 
explosion due to an antipersonnel mine.  The examiner noted 
that testing had confirmed bilateral hearing loss.  It was 
opined by the examiner that:

This type of noise exposure certainly is 
compatible with and most probably the 
etiological factor that caused [the 
veteran's] progressive hearing loss which 
has progressed slowly throughout his 
lifetime.  We see this as an almost 
constant to people who have had long-term 
exposures to loud noises and had 
additional blast injuries.

A letter from a different physician, also in November 1996 
reported the veteran's claims of facial trauma due to an 
explosion in World War II.  It was noted that the veteran had 
attributed his current hearing loss to this military 
experience.  The physician corroborated that the veteran 
currently had marked hearing loss and evidence of prior 
facial and nasal trauma.  

By rating decision of December 1996, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  It was determined that this claim was not well-
grounded.  The veteran filed a notice of disagreement with 
this decision in mid-December 1996.  He claimed that his 
private physicians had also informed him that his current 
hearing loss was, in part, the result of his high fever from 
malaria in World War II.  It was argued by the veteran that 
"ordinary logic" ruled out his jackhammer hitting him in 
the face except for some type of explosion like a land mine.

The veteran submitted to the RO in May 1997 a series of 
letters he had written to various U. S. government agencies.  
In a letter to the VA dated in February 1997, the veteran 
noted that he had filed for the award of a Purple Heart Medal 
in 1991 after reading about other veteran's who had been 
awarded the medal for injuries similar to the ones he had 
sustained in World War II.  He reported that the U. S. Army 
had initially denied this claim.  The veteran asserted that 
the servicemember who had been in charge of the detail on 
which he had been injured was now deceased.  He indicated 
that he had been his Company's historian and had kept its 
daily log.  Regarding the documentation of his injury he 
noted:

No report was handed to the CQ and no 
mention was entered in the diary except 
later on when I returned from the 
hospital.  I was carried on the sick 
list.  Another GI kept the company diary 
until about two weeks later when I took 
back the job.

In May 1997, the veteran submitted a copy of a decision of 
the U. S. Army dated in April 1997.  The U. S. Army 
determined that the veteran was entitled to the award of a 
Purple Heart Medal based on the injuries he received using a 
jackhammer in November 1944.  This decision was based on the 
veteran's own assertions, a lay statement from a fellow 
servicemember, and excerpts from the veteran's book about his 
military unit in World War II.  The decision noted that it 
appeared that the underlying cause of the veteran's injury 
was that the jack hammer he was operating struck an enemy 
mine causing the air hose to disconnect and hit him in the 
face.  It was concluded that "[c]onsidering the uncertainty 
surrounding his injury, it would be appropriate to given the 
applicant the benefit of the doubt and award the Purple Heart 
in this case."

A supplemental statement of the case (SSOC) was issued to the 
veteran in May 1997.  He was informed that his claims for 
service connection for facial scars, a nasal deformity, and 
bilateral hearing loss had been denied because the recently 
submitted evidence was not "new and material" regarding his 
claims.  

In October 1997, the veteran was provided a hearing on appeal 
before a VA Hearing Officer at the RO.  He claimed that the 
U. S. Army had recognized that his hearing loss, facial 
scars, and deviated nasal septum were the result of a 
Japanese mine explosion in World War II.  Because of these 
injuries, he reported that he had been awarded the Purple 
Heart Medal.  He claimed that he had been forced to grow a 
mustache to hide a disfiguring scar beneath his nose.  The 
veteran asserted that he could not breathe through his right 
nostril.  He alleged that he had undergone acoustic trauma at 
the time a Japanese land mine had exploded in World War II.  
This incident was described by the veteran as happening while 
he was trying to quarry shale with a jack hammer.  After 
placing the shank of the jack hammer in the shale an 
explosion resulted.  He remembered being hit in the face by 
flying shale.  The veteran testified that right after this 
explosion, he had blood running from his head, face, nose, 
chin, and cheek.  He claimed that soon there after he had 
become unconscious.  The veteran acknowledged that he could 
not verify if blood had come from his ears.  He asserted that 
this injury had resulted in his hospitalization, but he was 
not released for three to four weeks later because he had 
contracted malaria.  The representative contended that this 
description indicated that the veteran had a concussion from 
the explosion.  The veteran reported that the area in which 
the land mine had exploded was previously used by the 
Japanese to get shale for an airstrip.  It was noted by the 
veteran that he had experienced ringing in his ears since the 
explosion.  He claimed that his private physician had related 
his current hearing loss to this World War II explosion.  The 
veteran reported that he had not filed claims for service 
connection for his facial scars, hearing loss, or deviated 
septum soon after his separation from the military because he 
wanted to get on with his life.  He noted that during World 
War II he was his Company's historian and printed a one page 
"newspaper" for the unit.  The veteran acknowledged that he 
had written and published a book about his World War II 
experiences.  He also acknowledged that a precancerous growth 
had been removed from his scalp in 1987.

A newspaper article was submitted by the veteran in June 1997 
that reported he had been awarded a Purple Heart Medal at a 
ceremony in his home town in May 1997.  In March 1998, the 
veteran submitted another letter to the RO.  He argued that 
any disagreement about whether he had sustained facial scars 
or a deviated septum as a result of his claimed World War II 
injuries was now "moot" as the 
U. S. Army had awarded him a Purple Heart Medal for these 
injuries.  The veteran asserted that he had not fabricated 
the description of the injuries he had sustained in World War 
II contained his book as they were based on the daily diary 
of his unit.  He acknowledged that his service medical 
records at the time did not contain a description of his 
claimed physical injuries, but attributed this to 
incompetence or lack of training by the U. S. Army medical 
personnel.  He further noted that at the time of his injuries 
he was covered with dust, dirt, mud, shale, and sweat that 
obscured the observation of these injuries.  The veteran 
claimed that on his arrival at the 48th Evacuation Hospital a 
nurse had cleaned his wounds before he was ever examined by a 
physician.  He alleged that he was unable to describe his 
actual injuries because he was feverish and shivering.  The 
veteran contended that his service medical records were 
written in a combat environment and omitted important 
details.  It was argued that the VA should not solely base is 
decision on these claimed imperfect records.  The veteran 
quoted an excerpt from the 1954 edition of the Encyclopedia 
Britannica.  This quotation noted that the use of atrabine 
led to partial hearing deafness.  It was contended by the 
veteran that his current hearing loss was the result of noise 
exposure in World War II and the use of atrabine.  Attached 
to his letter were copies of daily and morning reports of his 
unit in World War II.  These reports noted that the veteran 
had been hospitalized in the line of duty in November 1944 
and April 1945.  

Another SSOC was issued to the veteran in August 1998 
informing him that his claims for service connection for 
facial scars, a nasal deformity, and bilateral hearing loss 
had been denied.  The RO determined that the veteran had 
failed to present new and material evidence on these issues 
since its last decision.

At his Board hearing in May 1999, the veteran testified that 
he had hit a Japanese land mine in November 1944 while 
operating a jack hammer in Burma during World War II.  He 
claimed that the explosion of this mine had knocked him 
unconscious for four hours until he was found by his fellow 
servicemembers.  It was asserted by the veteran that these 
fellow servicemembers had later told him that he had been 
bleeding from his ears and face.  The veteran alleged that 
this explosion had resulted in his facial scars, deviated 
nasal septum, and bilateral hearing loss.  It was 
acknowledged by the veteran that he was not treated for these 
disabilities while in the military.  The veteran alleged that 
his service medical records had failed to accurately describe 
his injuries in November 1944.  He also contended that the 
use of atrabine is medically recognized to cause hearing loss 
and he further claimed that his use of this drug had, in 
part, led to his current deafness.  He claimed that his unit 
in Burma had under gone raids and was fired on by the 
Japanese.  The veteran asserted that the Japanese had 
positions 5,000 to 7,000 feet away from where the explosion 
happened.  Finally, he noted that the U. S. Army had awarded 
him a Purple Heart Medal for his claimed injuries.  The 
veteran acknowledged that he was not actually in an episode 
of combat at the time of the explosion.  The veteran 
testified that he first noticed his hearing loss at a meeting 
of the council of the condominium in which he lived.  He 
noted that his private physicians had informed him that his 
hearing loss was related to his World War II injury.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38U.S.C.A. §§ 1101,1112,1113 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with the U. S. military during a 
period of war, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

If after consideration of all evidence and material of record 
in a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


III.  Analysis.

Initially, the Board notes that in SSOC's of May 1997 and 
August 1998 the veteran was notified that his claim for 
service connection was denied on the basis that he had failed 
to submit new and material evidence since the RO's initial 
denial.  As the initial denial of these issues had been 
timely appealed, the new and material requirements to reopen 
a final decision under the provisions of 38 C.F.R. § 3.156 
was inappropriately used.  However, this error does not 
warrant a remand for RO readjudication in the present case.  
Since the Board is able at the present time, as noted below, 
to grant service connection for facial scars and bilateral 
hearing loss, these favorable decisions grant all benefits 
sought on appeal by the veteran regarding these issues.

Regarding the veteran's claim for service connection for a 
nasal deformity, the Board finds that he has been notified of 
the appropriate laws and regulations regarding service 
connection in the SOC of October 1996.  At that time, he was 
informed that his claim for service connection for a nasal 
deformity was not well grounded.  The subsequent SSOC's 
technically stated that the veteran had not presented new and 
material evidence on this issue, but in fact merely found 
that the additional evidence submitted since October 1996 
still did not amount to a well grounded claim.  He has also 
availed himself of the opportunity to present arguments on 
this issue based on the laws and regulations governing 
service connection.  Therefore, the undersigned finds that a 
decision at this time would not infringe the veteran's 
appellate rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, it is noted that the veteran submitted a letter with 
attached letters, military awards, and a newspaper clipping 
in May 1999, soon after his Board hearing.  A review of this 
evidence indicates that it is duplicitous and cumulative of 
evidence previously considered by the RO.  Therefore, a 
remand is not warranted for the RO's consideration of this 
material.


Bilateral Hearing Loss.

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In the 
current case, the veteran has presented medical evidence that 
he currently has bilateral hearing loss and that this 
disorder is the result of noise exposure during his military 
service.  Therefore, he has presented a claim which is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498 (1997).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for impaired hearing shall not be 
established unless hearing status meets pure tone and speech 
recognition criteria.  Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  The Court held in Hensley v. 
Brown, 5 Vet. App. 155 (1993) when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a hearing disability 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.

The audiometry results of May 1995 and November 1996 
indicates that the veteran meets the above criteria with 
auditory thresholds in excess of 40 decibels in all of the 
rated frequencies.  A private physician in November 1996 
expressed the medical opinion that the veteran's bilateral 
hearing loss was etiologically related to his claimed history 
of loud noise from the use of a jackhammer and an exploding 
mine in World War II.

The probative value of the above noted medical opinion rests 
on whether the veteran's service history was accurately 
related.  See Godfrey v. Brown, 8 Vet. App. 113 (1995)(The VA 
is not required to accept a physician's opinion that is based 
upon the claimant's recitation of an unsubstantiated medical 
history).  The veteran's use of jackhammers during his 
military service is corroborated by his service records.  Of 
more questionable nature is whether he veteran was involved 
in some type of "explosion" in November 1944 attributable 
to a land mine or some other cause.  The military department 
records are silent to any type of explosion occurring in 
November 1944.  He was hospitalized for fever in November 
1944 at which time no specific facial injuries were 
described.  However, the records also reflect that he did 
fracture a tooth when the nozzle of an air hose flew up and 
struck his face in November 1944.  The evidence thus supports 
that the veteran sustained at least a dental injury due to 
some type of traumatic injury.  There is also conflicting 
evidence in the service medical records where examination of 
the veteran's face and neck are reported as negative on 
November 15, 1944, but the dental officer's letter and later 
dental records indicate a severely damaged front tooth.  
Supporting the veteran's claim of an injury due to an 
explosion is the veteran's lay testimony that he was struck 
by flying debris, a lay statement from a fellow servicemember 
who overheard others soldiers saying the veteran had been 
injured in an explosion, and excerpts from the unit's diary 
noting that the veteran had been injured in an explosion.  

The above evidence is at least in equipoise on the point of 
whether the veteran sustained an injury due to some type of 
explosion in November 1944.  This conclusion is further 
supported by a similar finding by the U. S. Army in April 
1997 that awarded the veteran a Purple Heart Medal for this 
injury on the basis of his service medical records and lay 
statements.  By resolving any doubt in the veteran's favor, 
the Board concludes that the veteran sustained an explosive 
injury in November 1944. 

As the objective medical evidence indicates that the veteran 
currently has bilateral hearing loss as a result to his 
exposure to confirmed loud noise during his military service, 
the undersigned finds that service connection is warranted 
for this disability.  Since a favorable decision regarding 
this issue was arrived at under the provisions of 38 U.S.C.A. 
§ 5107(b); the determination of whether the veteran's injury 
was the result of "combat" under the provisions of 
38 U.S.C.A. § 1154(b) is not required for a decision.


Facial Scars.

The Board finds that the veteran's claim for service 
connection for facial scars is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In the current 
case, the veteran has presented medical evidence that he 
currently has facial scars and his own lay testimony that 
these scars had existed since his injury in November 1944.  
Therefore, he has presented a claim which is plausible.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

As noted above, the Board concludes that the service medical 
records show that the veteran was exposed to some type of 
explosion in November 1944 that resulted in at least a dental 
injury.  The same records also indicate that he was struck in 
the face.  While an examination at the time failed to note 
any facial scars on the veteran, this examination may be 
suspect since it also failed to note an injury to the 
veteran's front tooth that was recorded a short time later.  
Of more probative weight is the veteran's separation 
examination of January 1946 that failed to report any facial 
scars.  However, the veteran has presented private medical 
records dated in the 1990's that described multiple facial 
scars and attributed them to a traumatic injury.  His lay 
testimony attributes the cause of these scars to his injuries 
from an explosion in November 1944.  As the Board has 
conceded that the veteran was exposed to some type of 
explosion in November 1944, the medical history on which this 
opinion was based appears to be accurate.  

It is therefore determined by the undersigned that the 
veteran's hearing testimony is persuasive on this issue.  As 
his facial injury in November 1944 was severe enough to cause 
a fractured tooth and his lay testimony establishes that he 
was struck by flying debris from an explosion, it is 
reasonably probable that his current facial scars were the 
result of this explosion.  There are no other documented 
injuries that could cause such scarring and an objective 
medical opinion has established that these scars resulted 
from a traumatic injury.  Based on this analysis, with the 
resolution of all reasonable doubt in the veteran's favor, it 
is the Board's determination that the evidence warrants a 
grant of service connection for facial scars.  Since a 
favorable decision regarding this issue was arrived at under 
the provisions of 38 U.S.C.A. § 5107(b); the determination of 
whether the veteran's injury was the result of "combat" 
under the provisions of 38 U.S.C.A. § 1154(b) is not required 
for a decision.


Nasal Deformity.

There is no objective diagnosis of record that the veteran 
currently has a nasal deformity.  He has testified that he 
cannot breath through one of his nostrils and opined that 
this was a result of a deviated septum incurred in November 
1944.  However, the veteran, as a lay person, is not 
competent to establish a diagnosis.  Zang v. Brown, 8 Vet. 
App. 246 (1995); See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Thus, he has failed to submit a well-grounded claim 
as required by the first prong of the Court's tests in either 
the Caluza or Savage decisions.

At the hearing in October 1997, the veteran's representative 
requested that the VA provide the veteran with an examination 
to establish that he currently has a deviated septum.  
Without a well-grounded claim, there is no duty to assist the 
veteran.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  It is 
noted by the undersigned that such an examination was 
previously provided to the veteran in September 1996 and his 
nose was found to be normal.  

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a current disability characterized as a nasal deformity.  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Therefore, service connection for a nasal 
deformity is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a nasal 
deformity, the appeal, to this extent, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for facial scars is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

